Citation Nr: 0426814	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-06 770 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including on the basis of exposure to herbicides.  

2.  Entitlement to service connection for ulcers, including 
on the basis of exposure to herbicides.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
September 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

A hearing was held at the RO in Huntington, West Virginia, in 
March 2004 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.  

The veteran's appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

In statements and in testimony, the veteran reports that he 
was treated for bleeding ulcers during service, requiring 
hospitalization at several different medical facilities.  
Service medical records associated with the claims file do 
not contain any reports of inpatient hospitalizations.  

The record shows that the veteran was awarded Social Security 
Administration (SSA) disability benefits, beginning in 1995.  
The medical records supporting the award have not been 
obtained. 

In light of the above and under the duty to assist, the case 
is REMANDED for the following action:  

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
notify the veteran that:

a.  To substantiate his claims of 
service connection he should submit 
competent medical evidence that the 
claimed disabilities are directly 
caused by exposure to herbicides. 

b.  If he has evidence to 
substantiate his claims, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  If he has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records he 
identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims. 

2.  Contact NPRC and request records for 
hospitalization at an Air Force hospital 
in Cam Ranh Bay, Vietnam, around August 
1969; at an Army hospital, at Camp Drake, 
in Japan, from August to September 1969; 
and at an Army hospital, at Fort Meade, 
Maryland, from September to December 
1969.  Also, contact the Army hospital at 
Fort Meade directly to obtain any 
hospital records of the veteran.  

3.  Obtain a copy of the medical records 
supporting the award of SSA disability 
benefits. 

4.  After the above development has been 
completed, adjudicate the claims.  If any 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




